DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-13 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20190206085 A1) in view of Fuhrmann (US 20150009332 A1) in view of Ohno (US 20180278801 A1).

Regarding claims 1 and 11, Jiang discloses a system and method for detecting people entering and leaving a field (when the tracked human head position crosses a line representing a boundary of the designated area in a direction toward the designated area, [0105]), comprising: a camera, disposed at a high place, capturing an entrance from a depression angle and outputting an image stream at the same time (top view camera may be mounted on the top of a building or at a wall above the height of a person (or a predetermined height) or at a corner of the top of the building, so that the top view camera can capture images of a top view angle. The top view may be orthographic top view or top view of an oblique angle (alternatively referred to as perspective top view), [0044]); and a processor, coupled to the camera, configured to receive the image stream and set an event detection area corresponding to the entrance (image to be detected may be a video frame in a video, [0100], elevator entrance scene, [0122]), wherein the event detection area comprises an upper boundary, a lower boundary, and an internal area, and the lower boundary comprises a left boundary, a right boundary, and a bottom boundary (The designated area in FIG. 11 may be specifically the area sandwiched by the second line 1103 and a line 1104, [0124]

    PNG
    media_image1.png
    394
    549
    media_image1.png
    Greyscale

), wherein the processor is configured to detect and track a person image corresponding to a person in the image stream, and the person image is a whole-body image or a partial image (a tracked human head position, [0124]), wherein the processor is configured to determine whether the person passes through or does not pass through the entrance according to a first detection result and a second detection result, wherein when the first detection result indicates that a coordinate position where a candidate area corresponding to the person image first appears is located in the internal area, and the second detection result indicates that the candidate area passes through the lower boundary and leaves the event detection area, the processor determines that the person passes through the entrance (When the tracked human head position sequentially crosses the second line and the first line, it is determined that the tracked human head position leaves the designated area, [0106], human head position is represented by a position of a rectangular box including the human head image, center coordinates of the rectangular box tracked in the video frames, [0119]), wherein when the first detection result indicates that the candidate area moves from outside the event detection area, passes through the lower boundary, and enters the internal area, and the second detection result indicates that a coordinate position where the candidate area disappears is located in the internal area, the processor determines that the person passes through the entrance (when the tracked human head position sequentially crosses a first line and a second line parallel with the first line, it is determined that the tracked human head position enters the designated area, [0106]).

Jiang does not explicitly disclose the event detection area comprises an upper boundary, a lower boundary, and an internal area, and the lower boundary comprises a left boundary, a right boundary, and a bottom boundary. Also while coordinates are discussed, another reference is provided to further clarify a coordinate position where a candidate area corresponding to the person image first appears is located in the internal area.

Fuhrmann teaches an event detection area comprises an upper boundary, a lower boundary, and an internal area (The floor is subdivided into three sub-areas 71, 72 and 73, wherein the sub-areas 71 and 72 comprise office areas 71' and 72' and the sub-area 73 represents an entrance/exit area, [0073], Fig. 7

    PNG
    media_image2.png
    713
    449
    media_image2.png
    Greyscale

), and the lower boundary comprises a left boundary, a right boundary, and a bottom boundary (A detection line 75 is associated with the sub-area 71, a detection line 76 is associated with the sub-area 73 and a detection line 77 is associated with the sub-area 72, [0073], Fig. 7 [for purposes of labeling consistency, “76” is interpreted as the bottom boundary, and “75” and “77” are interpreted as the left and right boundaries]), wherein the processor is configured to detect and track a person image corresponding to a person in the image stream, and the person image is a whole-body image or a partial image (comprises detecting whether a moving person is entering or exiting the corresponding sub-area, [0028]), wherein the processor is configured to determine whether the person passes through or does not pass through the entrance according to a first detection result and a second detection result (comprises detecting whether a moving person is entering or exiting the corresponding sub-area, [0028]), wherein when the first detection result indicates that a coordinate position where a candidate area corresponding to the person image first appears is located in the internal area, and the second detection result indicates that the candidate area passes through the lower boundary and leaves the event detection area, the processor determines that the person passes through the entrance (detect the person as exiting the corresponding sub-area, when the person is crossing the at least one detection line of the corresponding area by moving out of or away from the corresponding sub-area, [0015]), wherein when the first detection result indicates that the candidate area moves from outside the event detection area, passes through the lower boundary, and enters the internal area, and the second detection result indicates that a coordinate position where the candidate area disappears is located in the internal area, the processor determines that the person passes through the entrance (detect the person as entering the corresponding sub-area, when the person is crossing the at least one detection line of the corresponding sub-area by moving towards or into the corresponding sub-area, [0015]).

Jiang and Fuhrmann are in the same art of person detection (Jiang, abstract; Fuhrmann, abstract). The combination of Fuhrmann with Jiang enables the use of a specific crossing line configuration. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the configuration of Fuhrmann with the invention of Jiang as this was known at the time of filing, the combination would have predictable results, and as Fuhrmann indicates “Furthermore, by use of the detection lines and the subdivision of the monitored area into sub-areas according to the present invention, reliable detection of persons entering and/or exiting the monitored area and/or the sub-areas is ensured” ([0014]) indicating greater person tracking accuracy when combined with Jiang.

To the extent Jiang and Fuhrmann do not entirely disclose a coordinate position where a candidate area corresponding to the person image first appears is located in the internal area, another reference is provided herein.

Ohno teaches a coordinate position where a candidate area corresponding to the person image first appears is located in the internal area (In step S1122, the event detection unit 103 detects a person from image obtained by the image obtainment unit 101 and determines whether the person has left the specific region. For example, the leaving determination is performed by using the person detection technique previously described to detect that a center coordinate of a bottom edge of a person region is in the specific region. In the present embodiment, description is given of an example in which someone leaving a specific region is detected, but any method, such as a method where a passage line is set and passage through the passage line is detected, may be used if it is possible to detect a person leaving a specific region. When someone leaving is detected, the processing proceeds to step S1123. If leaving is not detected, the processing returns to step S1121, [0106]).

Jiang and Fuhrmann and Ohno are in the same art of person detection (Jiang, abstract; Fuhrmann, abstract; Ohno, abstract). The combination of Ohno with Jiang and Fuhrmann enables the use of a coordinate position. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the coordinate determination of Ohno with the invention of Jiang and Fuhrmann as this was known at the time of filing, the combination would have predictable results, and as Ohno indicates “By virtue of the present invention, it is possible to realize privacy protection that is more flexible and highly convenient” ([0128]), indicating a way this coordinate detection method of person detection may offer increased privacy in conjunction with the invention of Jiang and Fuhrmann.

Regarding claims 2 and 12, Jiang, Fuhrmann, and Ohno disclose the system and method for detecting people entering and leaving a field according to claims 1 and 11. Jiang further discloses the candidate area corresponding to the person image comprises a head reference point, and the processor is configured to determine whether the person passes through or does not pass through the entrance according to the head reference point (“Specifically, after detecting the human head position in one video frame, the electronic device performs the human head tracking video frame by video frame by using the detected human head position as a starting point. The electronic device may specifically use a mean shift (average drift) tracking algorithm, an optical flow tracking algorithm, or a tracking-learning-detection (TLD) algorithm”, [0102]).

Regarding claims 3 and 13, Jiang, Fuhrmann, and Ohno disclose the system and method for detecting people entering and leaving a field according to claims 2 and 12. Jiang further discloses the processor is configured to perform human detection on an image frame of the image stream to define the candidate area, and the processor is configured to define a top center point of the candidate area as the head reference point (If the center coordinates of the rectangular box tracked in the previous video frame are (X1, X2) and the center coordinates of another rectangular box indicating the human head position are (X2, Y2), then when |X1−X2|<W/2 and |Y1−Y2|<H/2, the rectangular box of which the center coordinates are (X2, Y2) is determined to be in the local area of the rectangular box of which the center coordinates are (X1, X2), [0119]) [while Jiang tracks the center center as opposed to the top center, it would have been obvious to one of ordinary skill in the art at the time of filing to use the top of the center as opposed to the center of the center as these points would both be tracked in operation].

Regarding claims 7 and 17, Jiang, Fuhrmann, and Ohno disclose the system and method for detecting people entering and leaving a field according to claims 1 and 11. Jiang and Fuhrmann and Ohno further indicate the first detection result indicates that the candidate area moves from outside the event detection area, passes through the upper boundary, and enters the internal area, and the second detection result indicates that the candidate area passes through the lower boundary and leaves the event detection area, the processor determines that the person passes through the entrance, wherein when the first detection result indicates that the candidate area moves from outside the event detection area, passes through the lower boundary, and enters the internal area, and the second detection result indicates that the candidate area passes through the upper boundary and leaves the event detection area, the processor determines that the person passes through the entrance (Jiang, When the tracked human head position sequentially crosses the second line and the first line, it is determined that the tracked human head position leaves the designated area, when the tracked human head position sequentially crosses a first line and a second line parallel with the first line, it is determined that the tracked human head position enters the designated area, [0106], human head position is represented by a position of a rectangular box including the human head image, center coordinates of the rectangular box tracked in the video frames, [0119]; Fuhrmann, detect the person as exiting the corresponding sub-area, when the person is crossing the at least one detection line of the corresponding area by moving out of or away from the corresponding sub-area, detect the person as entering the corresponding sub-area, when the person is crossing the at least one detection line of the corresponding sub-area by moving towards or into the corresponding sub-area, [0015]; Ohno, Fig. 11B, S1122).

Regarding claims 8 and 18, Jiang, Fuhrmann, and Ohno disclose the system and method for detecting people entering and leaving a field according to claims 1 and 11. Jiang and Fuhrmann and Ohno further indicate when the first detection result indicates that the candidate area moves from outside the event detection area, passes through the upper boundary, and enters the internal area or a coordinate position where the candidate area first appears is located in the internal area, and the second detection result indicates that the candidate area passes through the upper boundary and leaves the event detection area or a coordinate position where the candidate area disappears is located in the internal area, the processor determines that the person does not pass through the entrance, wherein when the first detection result indicates that the candidate area moves from outside the event detection area, passes through the lower boundary, and enters the internal area, and the second detection result indicates that the candidate area passes through the lower boundary and leaves the event detection area, the processor determines that the person does not pass through the entrance (Jiang, When the tracked human head position sequentially crosses the second line and the first line, it is determined that the tracked human head position leaves the designated area, when the tracked human head position sequentially crosses a first line and a second line parallel with the first line, it is determined that the tracked human head position enters the designated area, [0106], human head position is represented by a position of a rectangular box including the human head image, center coordinates of the rectangular box tracked in the video frames, [0119]; Fuhrmann, detect the person as exiting the corresponding sub-area, when the person is crossing the at least one detection line of the corresponding area by moving out of or away from the corresponding sub-area, detect the person as entering the corresponding sub-area, when the person is crossing the at least one detection line of the corresponding sub-area by moving towards or into the corresponding sub-area, [0015], “As regards counting S12 persons in the area, with regard to FIG. 7b and FIG. 8a, trajectory t1 causes the number of persons in the area to increase by one, trajectory t2 does not influence the count as the person remains in the area, trajectory t3 causes the number of persons in the area to decrease by one”, [0074]; Ohno, Fig. 11B, leaving detected/NO S1122).

Regarding claims 9 and 19, Jiang, Fuhrmann, and Ohno disclose the system and method for detecting people entering and leaving a field according to claims 2 and 12. Jiang and Fuhrmann further indicate the entrance connects an area that is inside the field and an area that is outside the field, the camera is disposed inside the field, and the processor further determines whether the person enters the field or leaves the field according to the first detection result and the second detection result, wherein when the first detection result indicates that the head reference point does not pass through the lower boundary when the candidate area enters the event detection area, and the second detection result indicates that the head reference point passes through the lower boundary when the candidate area leaves the event detection area, the processor determines that the person enters the field, wherein when the first detection result indicates that the head reference point passes through the lower boundary when the candidate area enters the event detection area, and the second detection result indicates that the head reference point does not pass through the lower boundary when the candidate area leaves the event detection area, the processor determines that the person leaves the field (Jiang, S804: Determine a moving direction and a positional relationship of the tracked human head position relative to a designated area, [0103], moving direction of the tracked human head position relative to the designated area, [0104], when the tracked human head position crosses a line representing a boundary of the designated area in a direction toward the designated area, it is determined that the tracked human head position enters the designated area, When the tracked human head position crosses the line representing the boundary of the designated area in a direction away from the designated area, it is determined that the tracked human head position leaves the designated area, [0105], the moving direction and the positional relationship of the tracked human head position relative to the designated area are determined by the two lines, [0107], S806: Perform people counting according to the determined moving direction and positional relationship, [0108], determine a moving direction and a positional relationship of the tracked human head position relative to the designated area, [0145]; Fuhrmann, Furthermore, for entering and/or exiting the corresponding sub-area, it may be specified as a condition that the at least one detection line of the corresponding sub-area may/should be crossed from one specific side of said detection line to another specific side of said detection line and/or in at least one specific direction, [0018], at least one relation between an entry and/or exit of the area and a sub-area of the area, wherein said relation may specify the direction from the entry and/or exit of the area to the sub-area, the direction from the sub-area to the entry and/or exit of the area, the direction from the entry and/or exit of the area to an entry and/or exit of the sub-area, and/or the direction from the entry and/or exit of the sub-area to the entry and/or exit of the area, [0051], “The entry and/or exit conditions may specify at least one of the following: an entrance into and/or exit from the area and/or the sub-areas; and/or direction of entering and/or exiting the area and/or the sub-areas. With respect to entering and/or exiting the area and/or the sub-area, it may be defined that an entering or exiting event occurs, if at least one corresponding detection line of the corresponding area or sub-area is crossed. Additionally, with respect to crossing, it may be specified that an entering or exiting event occurs if at least one corresponding detection line of the corresponding area or sub-area is crossed from one side of the line to the other side of the line and/or if at least one corresponding detection line of the corresponding area or sub-area is crossed in at least one specified direction”, [0058]).

Regarding claims 10 and 20, Jiang, Fuhrmann, and Ohno disclose the system and method for detecting people entering and leaving a field according to claims 2 and 12. Jiang and Fuhrmann further indicate the entrance connects an area that is inside the field and an area that is outside the field, the camera is disposed outside the field, and the processor further determines whether the person enters the field or leaves the field according to the first detection result and the second detection result, wherein when the first detection result indicates that the head reference point does not pass through the lower boundary when the candidate area enters the event detection area, and the second detection result indicates that the head reference point passes through the lower boundary when the candidate area leaves the event detection area, the processor determines that the person leaves the field, wherein when the first detection result indicates that the head reference point passes through the lower boundary when the candidate area enters the event detection area, and the second detection result indicates that the head reference point does not pass through the lower boundary when the candidate area leaves the event detection area, the processor determines that the person enters the field (Jiang, S804: Determine a moving direction and a positional relationship of the tracked human head position relative to a designated area, [0103], moving direction of the tracked human head position relative to the designated area, [0104], when the tracked human head position crosses a line representing a boundary of the designated area in a direction toward the designated area, it is determined that the tracked human head position enters the designated area, When the tracked human head position crosses the line representing the boundary of the designated area in a direction away from the designated area, it is determined that the tracked human head position leaves the designated area, [0105], the moving direction and the positional relationship of the tracked human head position relative to the designated area are determined by the two lines, [0107], S806: Perform people counting according to the determined moving direction and positional relationship, [0108], determine a moving direction and a positional relationship of the tracked human head position relative to the designated area, [0145]; Fuhrmann, Furthermore, for entering and/or exiting the corresponding sub-area, it may be specified as a condition that the at least one detection line of the corresponding sub-area may/should be crossed from one specific side of said detection line to another specific side of said detection line and/or in at least one specific direction, [0018], at least one relation between an entry and/or exit of the area and a sub-area of the area, wherein said relation may specify the direction from the entry and/or exit of the area to the sub-area, the direction from the sub-area to the entry and/or exit of the area, the direction from the entry and/or exit of the area to an entry and/or exit of the sub-area, and/or the direction from the entry and/or exit of the sub-area to the entry and/or exit of the area, [0051], “The entry and/or exit conditions may specify at least one of the following: an entrance into and/or exit from the area and/or the sub-areas; and/or direction of entering and/or exiting the area and/or the sub-areas. With respect to entering and/or exiting the area and/or the sub-area, it may be defined that an entering or exiting event occurs, if at least one corresponding detection line of the corresponding area or sub-area is crossed. Additionally, with respect to crossing, it may be specified that an entering or exiting event occurs if at least one corresponding detection line of the corresponding area or sub-area is crossed from one side of the line to the other side of the line and/or if at least one corresponding detection line of the corresponding area or sub-area is crossed in at least one specified direction”, [0058]).

Regarding claim 21, Jiang, Fuhrmann, and Ohno disclose the method for detecting people entering and leaving a field according to claim 1. Jiang further discloses a non-transitory computer readable storage medium, comprising at least one program instruction, wherein when an electronic apparatus loads and executes the at least one program instruction, the method according to claim 11 is completed ([0046]).

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20190206085 A1) and Fuhrmann (US 20150009332 A1) and Ohno (US 20180278801 A1) as applied to claim 1 above, further in view of Kitagawa (US 20190130677 A1) in view of Skowronek et al. (US 9638800 B1).

Regarding claims 4 and 14, Jiang, Fuhrmann, and Ohno disclose the system and method for detecting people entering and leaving a field according to claims 1 and 11. Jiang further indicates “The image to be detected is an image on which human head detection needs to be performed. The image to be detected may be a picture or a video frame in a video. The sub-images are images which are segmented from the image to be detected and have a size smaller than the image to be detected. All segmented sub-images may have the same size or different sizes” ([0049]) and “The local area covering the acquired human head position is smaller than a size of one video frame, and larger than a size of the area occupied by the human head position tracked in the previous video frame” ([0117]), however, Jiang, Fuhrmann, and Ohno do not explicitly disclose the processor sets a height position of the upper boundary in an image frame according to a first preset height, and the processor sets a height position of the bottom boundary in the image frame according to a second preset height, wherein the first preset height and the second preset height are determined according to a height range of people in the real world.

Kitagawa teaches a processor sets a height position of the upper boundary in an image frame according to a first preset height, and the processor sets a height position of the bottom boundary in the image frame according to a second preset height, wherein the first preset height and the second preset height are determined according to a height range of people in the real world (“It is assumed that a position of the detection line 410 specified by the user is associated with a region including a person to be detected and a length L of the detection line 410 is associated with a body height h of the person to be detected. The camera 100 sets a rectangle region having the length L of the detection line 410 in an extending direction of the detection line 410 as the detection region 420. It is assumed further that an inclination of the detection line 410 is associated with a movement direction of the person to be detected, and the camera 100 sets a rectangle region having predetermined detection widths W1 and W2 in a direction orthogonal to the detection line 410 as the detection region 420”, [0054]).
Jiang and Fuhrmann and Ohno and Kitagawa are in the same art of person detection (Jiang, abstract; Fuhrmann, abstract; Ohno, abstract; Kitagawa, [0054]). The combination of Kitagawa with Jiang and Fuhrmann and Ohno enables the use of a flexible line position according to person height. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the position flexibility of Kitagawa with the invention of Jiang and Fuhrmann and Ohno as this was known at the time of filing, the combination would have predictable results, and as Kitagawa indicates “the detection widths W1 and W2 may not be the same widths, and the detection width W1 may be larger than the detection width W2 so that a subject to be detected in passing thereof may be reliably detected” ([0057]), indicating the reliability of detection of the system of Jiang and Fuhrmann and Ohno may be improved when combined with Kitagawa.

To the extent Jiang, Fuhrmann, Ohno and Kitagawa don’t cite “according to a height range of people in the real world”, another reference is provided herein to make this limitation more explicit.

Skowronek et al. teach a first preset height and the second preset height are determined according to a height range of people in the real world (“Measurements other than height may also be calculated for an object 105, in view of the positional and block data. For example, depending on the orientation of an object 105, the depth or width of the object 105 may be determined. As a specific example, if the object 105 is a human, the width of the human may be determined if the human is facing the passive-tracking system 115 or has his or her back to the system. The depth of the human could be calculated if the side of the human's body is facing the system 115. These additional measurements, similar to height, can be used to, for example, help determine whether an object 105 is human or to validate depth-boundary detections. Any of these size- or proportion-comparison processes may be referred to as a size-threshold analysis. A “size-threshold analysis” is defined as an analysis that compares measured data relating to an object's size to reference data relating to the size of one or more humans to determine whether the object's size is comparable or proportional to the size of the humans represented by the reference data or otherwise meets or fits within a range of sizes of such humans. Similar to the height calculation, the effect of depth distortion on these estimated measurements may be addressed” col. 44, lines 45-68).

Jiang and Fuhrmann and Ohno and Kitagawa and Skowronek et al. are in the same art of person detection (Jiang, abstract; Fuhrmann, abstract; Ohno, abstract; Kitagawa, [0054]; Skowronek et al., col. 44, lines 45-68). The combination of Skowronek et al. with Jiang and Fuhrmann and Ohno and Kitagawa enables the use of a normal human height range. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the range of Skowronek et al. with the invention of Jiang and Fuhrmann and Ohno and Kitagawa as this was known at the time of filing, the combination would have predictable results, and as Skowronek et al. indicate this will help to validate depth-boundary detections (col. 44, lines 45-68), thereby reducing inaccurate detections in the system of Jiang and Fuhrmann and Ohno and Kitagawa.

Claim(s) 5, 6, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20190206085 A1) and Fuhrmann (US 20150009332 A1) and Ohno (US 20180278801 A1) as applied to claim 1 above, further in view of Steiner (US 20200064784 A1).

Regarding claims 5 and 15, Jiang, Fuhrmann, and Ohno disclose the system and method for detecting people entering and leaving a field according to claims 1 and 11. Jiang and Fuhrmann partially indicate the entrance comprises a left wall, the left wall corresponds to a left edge line, and the left boundary is to the left of the left edge line, wherein the entrance further comprises a right wall, the right wall corresponds to a right edge line, and the right boundary is to the right of the right edge line (
Jiang, 

    PNG
    media_image3.png
    280
    324
    media_image3.png
    Greyscale
; Fuhrmann, According to FIG. 10, the area comprises several rooms indicated by boxes drawn in dashed lines [0079]), however another reference is added to make this more explicit.

Steiner teaches the entrance comprises a left wall, the left wall corresponds to a left edge line, and the left boundary is to the left of the left edge line, wherein the entrance further comprises a right wall, the right wall corresponds to a right edge line, and the right boundary is to the right of the right edge line (“FIG. 10 is a simplified flowchart of an example configuration procedure 1000 that may be executed to configure an occupant detection sensor 1100 (e.g., the ceiling-mounted occupant detection sensor 180, the wall-mounted occupant detection sensor 182, and/or the occupant detection sensor 400). FIG. 11 is a top-down view of an example room 1110 for illustrating the operation of the configuration procedure 1000 for the occupant detection sensor 1100. For the example of FIG. 11, the example room 1110 may be rectangular with four walls 1110a-1110d, and the coverage area of the occupant detection sensor 1100 may extend beyond the extents of the room 1110, such that the room is fully encompassed by the coverage area”, [0086], the example room 1310 may be rectangular with four walls 1310a-1310d, and the coverage area of the occupant detection sensor 1300 may extend beyond the extents of the room 1310, such that the room is fully encompassed by the coverage area, [0095]).

Jiang and Fuhrmann and Ohno and Steiner are in the same art of person detection (Jiang, abstract; Fuhrmann, abstract; Ohno, abstract; Steiner, abstract). The combination of Steiner with Jiang and Fuhrmann and Ohno enables the use of a range including the walls. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the range of Steiner with the invention of Jiang and Fuhrmann and Ohno as this was known at the time of filing, the combination would have predictable results, and as Steiner indicates “Further, the user environment may include one or more regions/areas that are of particular interest for monitoring. These regions/areas of interest may include, for example, entryways, desk areas, certain aisle or shelve space in a retail store, certain sections of a concert hall, etc. Having the ability to monitor the movements of people in and out of these regions/areas and determine a count of the number of the people in the regions/areas may assist with decisions such as workspace sharing, merchandising, security management, traffic control, etc.” ([0002]), indicating the invention of Steiner can improve the applicability of the invention of Jiang and Fuhrmann and Ohno to a variety of industrial applications.

Regarding claims 6 and 16, Jiang, Fuhrmann, Ohno and Steiner disclose the system and method for detecting people entering and leaving a field according to claims 5 and 15. Jiang further indicates a distance between the left boundary and the left edge line is a preset head width range, and a distance between the right boundary and the right edge line is the preset head width range (“The local area covering the acquired human head position is smaller than a size of one video frame, and larger than a size of the area occupied by the human head position tracked in the previous video frame. A shape of the local area may be similar to a shape of the area occupied by the human head position tracked in the previous video frame. A center of the local area may overlap with a center of the area occupied by the human head position tracked in the previous video frame”, [0117], when the human head position is represented by a position of a rectangular box including the human head image, if a width of the rectangular box tracked in the previous video frame is W and a height is H, a and b are set to coefficients greater than 1, then the local area may be the rectangular area having a width of a*W and a height of b*H and the same center as the rectangular box, [0119]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: CN 110135382 A [Machine Translation]: Therefore, in one possible implementation, before the S103, the method further comprising: a width-height ratio of foreground object if not meet the width-height ratio condition, filtering the foreground object can according to the human prior conditions, determining the human body width-height ratio range, where the human body width-height ratio range ratio range such as may be, between the height of normal human body in the horizontal direction and the width of the vertical direction. Therefore, before the step S103, can determine the width-height ratio of the BLOB whether meet the width-height ratio condition, if not, it may be determined that the BLOB is non-human body, and there is no need of performing the judgment of the S103, so as to improve the detection efficiency of the human depth image); US 20080284593 A1 (
    PNG
    media_image4.png
    368
    536
    media_image4.png
    Greyscale
); US 20130148848 A1 (

    PNG
    media_image5.png
    594
    837
    media_image5.png
    Greyscale
); US 20120170902 A1 (A line zone can be an unbounded polygonal shape or a simple line between two vertices. A line zone can be used to detect if an object crosses the designated line segments in either or both directions. An area zone is an area within the field of view of the camera bounded by a polygonal shape with connecting lines between every two successive vertices, 
    PNG
    media_image6.png
    491
    767
    media_image6.png
    Greyscale
).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661